Case 7:19-mj-01216 Document 1 Filed on 05/25/19 in TXSD P eather Beet oF Court
* Janas
AO 91 (Rev 8/01) — Criminal Complaint

= —— WAY 26 2019
United States District Court

SOUTHERN DISTRICT OF TEXAS Davicl J. Bradley, Clerk
McALLEN DIVISION

UNITED STATES OF AMERICA
Vv. CRIMINAL COMPLAINT
Juan Antonio Santiago Jr. PRINCIPAL Case Number: ;
YOB: 1986
United States w-19- IZ /@m
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about ____ May 24.2019 Sin ——Hidalgo__. + County, in

the Southern District of Texas defendants(s) did,
(Track Statutory Language of Offense)

knowing or in reckless disregard of the fact that Angel De Jesus Castillo-Martinez, a citizen and national of
Mexico, and Miguel Fabricio Ayala-Rivas, a citizen and national of El Salvador, who had entered the United States
in violation of law, did knowingly transport, or move or attempted to transport said alien in furtherance of such
violation of law within the United States, that is, from a location near Mission, Texas to another location near
Granjeno, Texas, by means of a motor vehicle,

in violation of Title 8 United States Code, Section(s) 1324(a}(1)(A) (ii) FELONY
I further state that | am a(n) Border Patrol Agent and that this complaint is based on the
following facts:

On May 24, 2019, a Border Patrol Agent observed a white sports utility vehicle (SUV) stop on the side of the road in
Mission, Texas, where about six subjects ran out of the wooded area and boarded the SUV. The Agent followed the
white SUV and attempted to stop the vehicle by activating his emergency lights. After the SUV momentarily stopped,
the Agent observed multiple subjects exit the vehicle and abscond into a wooded area. The driver of the SUV then
continued to drive for a short time and the Agent continued to follow the vehicle.

SEE ATTACHED
Continued on the attached sheet and made a part of this complaint: [Xhves CI No
S/ Gerardo Montalvo

 

Signature of Complainant _ oo

Submitted by reliable electronic maons, sworn to and attested to ay en, . a Sig

telephonically per Fed. R. Cr. P. 4.1, and probable couse found on: Gerardo Montalvo Border Patro! Agent Pe ee
Printed. Name of Complainant ,

 

 

May 25, 2019 2:52 p.m. at McAlien, Texas
Date : City and State

 

 

Peter E. Ormsby , U.S. Magistrate Judge pote. gz Qavrd
‘Name and Title of Judicial Officer “Signature of Judicial Officer
Case 7:19-mj-01216 Document 1 Filed on 05/25/19 in TXSD_ Page 2 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:

m-19-/2/( -M

RE: Juan Antonio Santiago Jr.

CONTINUATION:

The SUV stopped a second time and the Agent approached the vehicle. The Agent identified the
driver as Juan Antonio Santiago Jr., a United States citizen. Assisting Agents were able to locate
six subjects, who were illegally present in the United States, hiding in the wooded area near the
bailout location. All subjects were placed under arrest and transported to the Border Patrol Station
for processing.

PRINCIPAL STATEMENT:
Juan Antonio Santiago Jr. was advised of his Miranda Rights and agreed to provide a sworn
statement without an attorney.

Santiago stated that a male subject, whom he didn’t know, offered him money to pick up people,
to which he agreed. Santiago later changed his statement by saying he was supposed to pick
“something” up but didn’t know what it was. Santiago claims that the man who offered him the
job went with him and gave him the directions to a location in Mission, Texas, Santiago stated he
" then saw several subjects running to his vehicle and realized that they were illegal aliens. Santiago
Stated that he drove away after the subjects boarded his vehicle. Santiago stated that when he saw
law enforcement, he stopped and gave an instruction to get out of his vehicle.

MATERIAL WITNESSES' STATEMENTS:
Angel de Jesus Castillo-Martinez and Miguel Fabricio Ayala-Rivas were read their Miranda
Rights and agreed to provide a swom statement without an attorney.

Castillo, a citizen of Mexico, stated his family made his smuggling arrangements and paid about
$5,000 (USD). Castillo stated he was crossed into the United States on a raft. Castillo stated that
the rafter instructed them where to walk and also instructed them to board a white vehicle. Castillo
stated that once the vehicle arrived, the rafter instructed them to board it. When Agents were
behind the vehicle, Castillo recalled someone seated in the front saying that the plan was ruined
and instructed him and the others to run out of the vehicle. Castillo referred the driver as a male
subject.

Ayala, a citizen of El Salvador, stated his friend made his smuggling arrangement for a fee of
$13,000 (USD). Ayala stated he crossed the river with other people and waited for the pickup»
vehicle. Ayala stated that a white vehicle eventually showed up and they were instructed to board
it. Ayala stated that after driving away, the driver suddenly came to a stop and instructed them to
get out and run away. Ayala described the driver as a male subject. oe

Page 2
